Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050062338 to Vernet et al. (“Vernet”) in view of US Patent 6347839 to Lew et al. (“Lew”).
Regarding claim 1, Vernet discloses a rim, comprising: a single wall formed into the rim, the wall formed of material having a disc attachment portion and a tire attachment portion (as evident from Fig. 2, the tire attachment portion occurring at least proximate 15’ and 15’’ and the disc attachment portion occurring at 25) formed therein, wherein the single wall is formed in a radially asymmetric (as evident from Fig. 2 such that the amount of material is different across different portions extending from a radial center point) configuration such that in an un-tensioned state (i.e. without tensioned spokes which Vernet lacks as evident from Fig. 2) a first radial height of a first bead shelf of a first side of the rim is different than a second radial height of a second bead shelf of a second side of the rim (as evident from Fig. 1, seat 13’’ is radially outward relative to seat 13’). Vernet discloses a disc wheel instead of a spoked wheel and does not explicitly disclose that the embodiment of Fig. 2 is a composite material. Lew discloses a rim with spoke attachment portions 33 and a composite rim (col. 4, ln 6-14). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel and increasing the maneuverability of the wheel. Further, it would have been obvious to one of ordinary skill in the art to use the wheel of Vernet as a bicycle wheel with the motivation of enabling a user to move from an origin to a destination in a manner that is more eco-friendly than an automobile. 

Regarding claim 2, Vernet in view of Lew discloses the bicycle rim of claim 1, wherein the composite material comprises at least two different fibers used as a reinforcement material forming layers of a thickness of the rim, and a first fiber of the composite material comprises a carbon fiber (e.g. Lew: col. 4, lines 33-37 and 41). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of achieving the strength of a steel rim but the weight of an aluminum rim. 

Regarding claim 3, Vernet in view of Lew discloses the bicycle rim of claim 2, wherein a second fiber of the composite material forms a containment layer in the wall (i.e. bottom grouping as shown in Lew, Fig. 2 and Fig. 4 and col. 3, lines 55-56). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of achieving the strength of a steel rim but the weight of an aluminum rim.

Regarding claim 4, Vernet in view of Lew discloses the bicycle rim of claim 3, wherein the containment layer is formed as a continuous layer throughout the thickness of the wall (as evident from Lew, Fig. 2, 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the strength of the rim.

Regarding claim 5, Vernet in view of Lew discloses the bicycle rim of claim 4, wherein the containment layer is formed of fibers having different material properties than the first fibers (e.g. see Lew, col. 4, lines 10-14). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of achieving a balance between favorable and unfavorable characteristics of the various materials set forth therein. 

Regarding claim 6, Vernet in view of Lew discloses the bicycle rim of claim 5, wherein the containment layer of second fibers has a higher tenacity value than the portions of the thickness of the rim including the first fibers (i.e. to the extent that glass and carbon fiber have different tenacity values). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of achieving a balance between favorable and unfavorable characteristics of the various materials set forth therein.

Regarding claim 9, Vernet in view of Lew discloses the bicycle rim of claim 4, wherein the containment layer is disposed radially outer of a middle of the thickness of the rim (e.g. Lew: in the case where the containment layer is the radially outward grouping as discussed in, for example, col. 3, lines 55-56; also see Fig. 2, 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the strength of the rim. 

Regarding claim 10, Vernet in view of Lew discloses the bicycle rim of claim 9, wherein the wall comprises a plurality of containment layers disposed throughout the thickness of the rim (i.e. wherein the containment layers equals multiple groupings of plys as discussed in Lew: col. 3, lines 55-56). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the strength of the rim.

Regarding claim 11, Vernet in view of Lew discloses the bicycle rim of claim 4, wherein the containment layer is disposed radially inner of a middle of the thickness of the rim (e.g. in the case where the containment layer is the most radially inward grouping as discussed in, for example, Lew: col. 3, lines 55-56; also see Fig. 2, 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the strength of the rim.

Regarding claim 12, Vernet in view of Lew discloses the bicycle rim of claim 11, wherein the containment layer is disposed radially inner of a middle of the thickness of the rim in the spoke attachment portion of the rim (e.g. in the case where the containment layer is the most radially inward grouping as discussed in, for example, Lew: col. 3, lines 55-56; also see Fig. 2, 4). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the strength of the rim.

Regarding claim 15, Vernet in view of Lew discloses the bicycle rim of claim 1, wherein the wall is formed but does not explicitly exclude the inclusion of absent metallic materials. However, in view of Lew’s teachings of the detriment of metallic materials (see col. 4, lines 37, 38) and the repeated reference to the rims as “composite bicycle rims” it would have been obvious to one of ordinary skill in the art to exclude metallic materials with the motivation of reducing costs and weight of the rim. 

Regarding claim 16, Vernet discloses a rim, comprising: a wall formed into the rim, the wall formed of material having a disc attachment portion and a tire attachment portion formed therein (as evident from Fig. 2), the wall formed in a radially asymmetric configuration such that in an un-tensioned state (i.e. without tensioned spokes which Vernet lacks as evident from Fig. 2) a first radial height of a first bead shelf of a first side of the rim is different than a second radial height of a second bead shelf of a second side of the rim (as evident from Fig. 2, seat 13’’ is radially outward relative to seat 13’). Vernet discloses a disc wheel instead of a spoked wheel and does not disclose a rim of a composite material formed of layers providing a thickness of the rim. Lew discloses a rim with spoke attachment portions 33 of a composite material with layers providing a thickness of the rim (e.g. see Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel and increasing the maneuverability of the wheel. Further, it would have been obvious to one of ordinary skill in the art to use the wheel of Vernet as a bicycle wheel with the motivation of enabling a user to move from an origin to a destination in a manner that is more eco-friendly than an automobile.

Regarding claim 17, Vernet in view of Lew discloses the bicycle rim of claim 16, wherein the composite material includes a layer of the interior of the thickness of the rim that is formed of a different material than both layers of the thickness adjacent the interior layer and comprises a carbon fiber (e.g. Lew: col. 4, line 13)(and see, e.g. Lew: Fig. 4 showing different layers, therefore different materials as broad as this is recited herein). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel and increasing the maneuverability of the wheel. Alternatively, it would have been obvious to one of ordinary skill in the art for layers to have differing materials with the motivation of achieving a balance between favorable and unfavorable characteristics of the various materials set forth therein.

Regarding claim 18, Vernet in view of Lew discloses the bicycle rim of claim 17, wherein the carbon fiber is disposed in the adjacent layers (e.g. see Lew col. 3, lines 55-56; col. 4, lines 33-42). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel and increasing the maneuverability of the wheel.

Regarding claim 19, Vernet in view of Lew discloses the bicycle rim of claim 18, wherein the wall is formed but does not explicitly exclude the inclusion of absent metallic materials. However, in view of Lew’s teachings of the detriment of metallic materials (see col. 4, lines 37, 38) and the repeated reference to the rims as “composite bicycle rims” it would have been obvious to one of ordinary skill in the art to exclude metallic materials with the motivation of reducing costs and weight of the rim.

Regarding claim 20, Vernet discloses a wheel, comprising: a rim formed from materials the rim formed as a single wall having a disc attachment portion and a tire attachment portion (see Fig. 2), wherein the wall is formed in a radially asymmetric configuration such that in an un-tensioned state (i.e. without tensioned spokes which Vernet lacks as evident from Fig. 2) a first radial height of a first bead shelf of a first side of the rim is different than a second radial height of a second bead shelf of a second side of the rim (as evident from Fig. 2, seat 13’’ is radially outward relative to seat 13’). Vernet discloses a disc wheel instead of a spoked wheel and does not disclose a rim of a composite material formed of layers providing a thickness of the rim. Lew discloses a rim with spoke attachment portions 33 with spokes connecting the rim to a hub of a bicycle frame (see Fig. 1) and the rim made of a composite material (e.g. col. 4, ln 1-13). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the weight of the wheel and increasing the maneuverability of the wheel and providing a structure to connect a front and rear wheel such as a frame to therefore support a load and enable movement of said load via the wheels. Further, it would have been obvious to one of ordinary skill in the art to use the wheel of Vernet as a bicycle wheel with the motivation of enabling a user to move from an origin to a destination in a manner that is more eco-friendly than an automobile.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernet in view of Lew in view of US Patent 7858011 to Reuteler. 
Regarding claim 7, Vernet in view of Lew discloses the bicycle rim of claim 6, but does not provide specifics beyond, for example, the second fiber being a CFRP, or that the second fiber is an aramid based fiber, a para- aramid based fiber, an olefin based fiber, a polyolefin based fiber, a polyethylene fiber, or a ultra-high-molecular-weight polyethylene fiber. Reuteler discloses such (see col. 11, lines 1-3). It would have been obvious to one of ordinary skill in the art to incorporate such (e.g. Kevlar as an aramid fiber) with the motivation of achieving a light weight, yet strong rim. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernet in view of Lew in further view of https://www.christinedemerchant.com/carboncharacteristics.html (“Merchant”).

Regarding claim 8, Vernet in view of Lew discloses the bicycle rim of claim 6, wherein the containment layer including the second fibers is carbon and the portion of the composite material formed of the first fibers is glass (e.g. see col. 4, lines 36-42) however the tenacity values are not disclosed. However, Merchant sets forth that glass fibers are less than 2000 kilo-newton-meters per kilogram (kNm/kg),and carbon fibers are greater than such value depending on the exact composition (see pages 2-3). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of optimizing the strength and weight ratio of the rim based on the composition thereof.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernet in view of Lew in view of US 4844552 to Tsygankov et al. (“Tsygankov”).

Regarding claim 14, Vernet in view of Lew discloses the bicycle rim of claim 1, wherein the wall is formed such that in an un-tensioned state a first side of the rim has a different thickness than a second side of the rim (i.e. Lew: thickness of the portion including 31a on one side vs 30a on the other side). Lew does not correspond thickness to stiffness. Tsygankov discloses such (see col. 1, lines 61-65). It would have been obvious to one of ordinary skill in the art to vary the thickness, and thus stiffness, as such with the motivation of providing an adequate means of retaining the tire. 

Response to Arguments
Applicant's arguments (“remarks”) filed 9/12/22 have been fully considered but they are not persuasive. The remarks contend that Vernet discloses at least two walls and no tension states and Vernet does not disclose a single wall as recited in claim 1. Examiner disagrees to the extent that the entire rim structure of Vernet is interpreted to be a single wall (i.e. a wall with radially outward and inward faces). This term is used broadly both in the specification and the claims to include multiple layers (e.g. see [0071] and claim 16). Further, the term “un-tensioned” state merely applies to that state in which spokes are not applied and tensioned. The spokes of Vernet are not disclosed as being under tension and not relied upon in the rejection of the independent claims. Examiner recommends setting forth the un-tensioned state at least as contrasted with the tensioned state to give greater patentable weight to this subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617